Citation Nr: 1046230	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-36 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative changes with residuals of laminectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1955 to August 
1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a travel board 
hearing held at the RO.  A transcript has been incorporated into 
the record.  The Veteran submitted at hearing additional evidence 
with a signed waiver of RO review.  The record was held open for 
60 days to allow for the submission of additional medical 
records.  The Veteran submitted a signed VA Form 21-4142.

The issue of individual unemployability has been raised by 
the record (see Transcript), but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


Upon a complete review of the claims file, the Board notes the 
most recent VA examination pertaining to the issues on appeal 
afforded the Veteran was a general VA medical examination in May 
2005.  The March 2007 VA examination pertained only to a then 
pending claim for service connection for heart disease.  The 
Board acknowledges that attempts were made to schedule the 
Veteran for VA hypertension and spine examinations in October and 
November 2009; however the Veteran reported that he cancelled 
those examinations and has provided sufficient explanation as to 
why.  Therefore, the Veteran is to be afforded current VA 
examinations pertaining to hypertension and the spine.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of duty to assist requires contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment since 
previous examination).  

The Board cautions the Veteran as to the significance of 
attending VA examinations and reminds the Veteran under 38 CFR 
§3.655, a claim for increase shall be denied if a Veteran fails 
to appear for a scheduled examination.

Further, during his testimony and as indicated on the VA Form 21-
4142 dated and submitted in October 2010, the Veteran named 
private physicians who are treating his hypertension and lumbar 
spine disabilities, but whose treatment records are not in the 
claims file.  The RO should make every reasonable effort to 
obtain those records, and the records of the private chiropractor 
named at hearing, and include these in the claims file. 

Finally, the law provides that TDIU may be granted upon a showing 
that the appellant is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his or 
her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Moreover, in Rice 
v. Shinseki, 22 Vet. App. 447 (2010), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, during the Veteran's August 
2010 hearing, the Veteran reported that his lumbar spine 
disability prevented him from working, therefore, the issue is 
raised by the record.  As such, the issue is properly before the 
Board.  A review of the record shows that further development is 
needed to properly adjudicate the TDIU claim.  Specifically, the 
RO must provide appropriate notice, develop the claim to included 
obtaining an opinion as to employability and adjudicate the 
claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  Contact the Veteran and request a 
properly completed VA Forms 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for his chiropractic treatment 
records pertaining to his lumbar spine from 
the Dr. Kristen Kells, as discussed during 
his August 2010 hearing.  Document any 
attempts to obtain such records, to include 
any negative replies.  

a.  Upon receipt of such release, and 
regarding the October 2010 VA Form 21-4142 
already of record, VA must take all 
appropriate steps to obtain the identified 
relevant records.

b.  In the alternative, the Veteran should be 
informed that he may submit the records 
himself directly to VA.

2.  After the private records referred to 
above have been obtained or accounted for, 
then schedule the Veteran for VA 
examinations to determine the current nature 
and severity of his service- connected lumbar 
spine and hypertension disabilities.  The 
examiner should review determine the loss of 
motion in the spine.  The examiner should 
explain if the joint functions are 
additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination 
after repetitive use.  

a.  The claims file must be reviewed in 
conjunction with this request and the reports 
must indicate that the claims file was 
reviewed.

b.  The Veteran should be provided at least 
30 days notice for the examinations and a 
copy of that notice letter must be included 
in the claims file.  Any notice of failure to 
appear or of cancellation by the Veteran must 
also be noted in the claims file.

3.  Ensure that all VCAA notice obligations 
are satisfied concerning the claim for TDIU 
and adjudicate such claim, to include 
obtaining a VA opinion on the question of 
whether it is at least as likely as not that 
the appellant is unable to obtain and 
maintain substantially gainful employment as 
a result of his service- connected 
disabilities. 

4.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC).  
An appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


